875 F.2d 868
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Wayne YOUNG, Defendant-Appellant.
No. 87-2002.
United States Court of Appeals, Sixth Circuit.
May 18, 1989.

Before ALAN E. NORRIS and RYAN, Circuit Judges, and CHARLES M. ALLEN*, Senior District Judge.
PER CURIAM.


1
Appellant was convicted at a jury trial of the offense of possessing a sawed-off, unregistered shotgun.  The shotgun was found in a room which the defendant acknowledged he occupied.


2
The only noteworthy contention of error made by the appellant is that the trial court allowed the admission in evidence of a sweat shirt worn by appellant at the time of his arrest, which bore the legend "9mm. is My Name, Terminator is My Game."    Appellant does not challenge the trial court's admission of evidence that the government agents found a 9mm gun at the appellant's residence, or testimony of the appellant's propensity to violence, and his offers to use guns to enforce his wishes.  The evidence pertaining to the appellant's threats and violence was introduced through a co-defendant, who was a girlfriend, for the purpose of showing that she had been coerced into making a false exculpatory statement.


3
Appellant argues that the evidence concerning the sweat shirt was improperly admitted under 404(b), and that even if it should have been admitted, that a limiting instruction should have been given.  While the trial court did admit the evidence under 404(b), we believe that it was properly admissible under Rule 403.  Therefore, there was no need for a limiting instruction.


4
AFFIRMED.



*
 The Honorable Charles M. Allen, United States District Court for the Western District of Kentucky, sitting by designation